DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on January 28, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Three Dimensional Semiconductor Memory Devices With Increased Integration.
Election/Restrictions
Claims 8, 11, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.
Applicant’s election without traverse of Species 1(Fig. 4, claims 1-7, 9-10, and 12-19) in the reply filed on May 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagami (US 2016/0240547).
	Claim 1, Tagami discloses (see annotated Fig. 3 below and Fig. 4) a three-dimensional semiconductor memory device comprising: 	a stack structure (16-18/30, lower select gate electrode, word line, upper select gate electrode/interlayer insulating film, Para [0026]) that is on (16-18/30 on 10) a substrate (10, substrate, Para [0015]) and includes a plurality of gate electrodes (16-18 are gate electrodes, Para [0018]); 	a first vertical structure (v1, 24, contact, Para [0023]), a second vertical structure (v2), a third vertical structure (v3), and a fourth vertical structure (v4) that penetrate the stack structure (v1-v4 penetrate 16-18/30 in Z-direction, Para [0023]) and are sequentially arranged in a zigzag shape along a first direction (v1-v4 can form a zigzag shape in X-direction see Fig. 3); and 	a first bit line (B1, second topmost 26, bit lines, Para [0025]) that extends in the first direction (B1 extends in X-direction), 	wherein the first bit line vertically overlaps the second vertical structure and the fourth vertical structure (B1 overlaps v2 and v4), centers of the second and fourth vertical structures being spaced apart at the same distance from the first bit line (since v2 and v4 have the same shape and are aligned such that their centers have the same vertical distance from B1, hereinafter “dist”), 	wherein the first vertical structure is spaced apart at a first distance from the first bit line (vertical distance from bottom of v1 to B1, hereinafter “d1”) , 		wherein the third vertical structure is spaced apart at a second distance from the first bit line v3 to B1, hereinafter “d2”), and 	wherein the first distance is greater than the second distance (d1 is greater than d2).

    PNG
    media_image1.png
    938
    1240
    media_image1.png
    Greyscale
	Claim 2, Tagami discloses (see annotated Fig. 3 above, Fig. 4) the three-dimensional semiconductor memory device of claim 1, 	wherein the first vertical structure, the second vertical structure, and the third structure collectively define an inequilateral triangular shape (v1, v2, and v3 form an obtuse triangular shape), and wherein the second vertical structure, the third vertical structure, and the fourth vertical structure collectively define an inverted inequilateral triangular shape (v2, v3, and v4 form an inverted obtuse triangular shape).	Claim 9, Tagami discloses (see annotated Fig. 3 below and Fig. 4) a three-dimensional 16-18/30, lower select gate electrode, word line, upper select gate electrode/interlayer insulating film, Para [0026])  that includes a plurality of gate electrodes (16-18 are gate electrodes, Para [0018]) sequentially stacked on a substrate (16-18/30 are sequentially stacked);	a first vertical structure (v1, 24, contact, Para [0023]), a second vertical structure (v2), a third vertical structure (v3), a fourth vertical structure (v4), and a fifth vertical structure (v5) that penetrate the stack structure  (v1-v5 penetrate 16-18/30 in Z-direction, Para [0023])  and are sequentially arranged in a zigzag shape along a first direction (v1-v5 can form a zigzag shape in X-direction); and 	a plurality of bit lines (26, bit lines, Para [0025]) that extend in the first direction on the stack structure (26 extend in X-direction and are on 16-18/30), 	wherein a first minimum distance between the first vertical structure and the second vertical structure (minimum distance between v1 and v2 is vertical, hereinafter “m1”) is greater (m1 is greater than m2 since m2 is diagonal) than a second minimum distance between the second vertical structure and the third vertical structure (minimum distance between v2 and v3 is diagonal, hereinafter “m2”).	Claim 12, Tagami discloses (see annotated Fig. 3 above and Fig. 4) wherein a line that passes through a center of the first vertical structure and a center of the fifth vertical structure is parallel to the first direction (line that passes through centers of v1 and v5 is parallel to X-direction, hereinafter “line”), and wherein a center of the third vertical structure is spaced apart from the line (center of v3 is spaced apart from line).	Claim(s) 1, 3-4, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagami (US 2016/0240547) alternate rejection.	Claim 1, Tagami discloses (see annotated Fig. 3 below and Fig. 4) a three-dimensional semiconductor memory device comprising: 	a stack structure (16-18/30, lower select gate electrode, word line, upper select gate 16-18/30 on 10) a substrate (10, substrate, Para [0015]) and includes a plurality of gate electrodes (16-18 are gate electrodes, Para [0018]); 	a first vertical structure (v1, 24, contact, Para [0023]), a second vertical structure (v2), a third vertical structure (v3), and a fourth vertical structure (v4) that penetrate the stack structure (v1-v4 penetrate 16-18/30 in Z-direction, Para [0023]) and are sequentially arranged in a zigzag shape along a first direction (v1-v4 can form a zigzag shape in X-direction see Fig. 3); and 	a first bit line (B1, fourth topmost 26, bit lines, Para [0025]) that extends in the first direction (B1 extends in X-direction), 	wherein the first bit line vertically overlaps the second vertical structure and the fourth vertical structure (B1 overlaps v2 and v4), centers of the second and fourth vertical structures being spaced apart at the same distance from the first bit line (since v2 and v4 have the same shape and are aligned such that their centers have the same vertical distance from B1, hereinafter “dist”), 	wherein the first vertical structure is spaced apart at a first distance from the first bit line (vertical distance from bottom of v1 to B1, hereinafter “d1”) , 		wherein the third vertical structure is spaced apart at a second distance from the first bit line (vertical distance from top of v3 to B1, hereinafter “d2”), and 	wherein the first distance is greater than the second distance (d1 is greater than d2).

    PNG
    media_image2.png
    938
    1240
    media_image2.png
    Greyscale
	Claim 3, Tagami discloses (see annotated Fig. 3 above, Fig. 4) the three-dimensional semiconductor memory device of claim 1, wherein a first minimum distance between the first vertical structure and the second vertical structure (vertical distance between v1 and v2, hereinafter “m1”) is greater (m1 is greater than m2) than a second minimum distance between the second vertical structure and the third vertical structure (diagonal distance between v2 and v3, hereinafter “m2”), and 	wherein a third minimum distance between the third vertical structure and the fourth vertical structure (diagonal distance between v3 and v4, hereinafter “m3”) is equal to the second minimum distance (diagonal distance of m3 is equal to m2).	Claim 4, Tagami discloses (see annotated Fig. 3 above, Fig. 4) the three-dimensional semiconductor memory device of claim 1, further comprising a fifth vertical structure (v5) spaced apart v5 is spaced apart at d1 distance for B1), wherein the third vertical structure is between, in the first direction, the first vertical structure and the fifth vertical structure (v3 is between v1 and v5 in X-direction).	Claim 7, Tagami discloses (see annotated Fig. 3 below, Fig. 4) the three-dimensional semiconductor memory device of claim 1,  further comprising a second bit line (B2), a third bit line (B3), and a fourth bit line (B4) that are on the stack structure (B2-B4 would be stacked on 16-18/30) and extend in the first direction (B2-B4 extend in X-direction), 	wherein the first bit line is connected to the fourth vertical structure (B1 is connected to v4), 	wherein the second bit line is connected to the second vertical structure (B2 connected to v2), 	wherein the third bit line is connected to the third vertical structure (B3 is connected to v3); and 	wherein the fourth bit line is connected to the first vertical structure (B4 is connected to v1).
    PNG
    media_image3.png
    938
    1240
    media_image3.png
    Greyscale

	Claim 9, Tagami discloses (see annotated Fig. 3 above and Fig. 4) a three-dimensional semiconductor memory device comprising: 	a stack structure (16-18/30, lower select gate electrode, word line, upper select gate electrode/interlayer insulating film, Para [0026])  that includes a plurality of gate electrodes (16-18 are gate electrodes, Para [0018]) sequentially stacked on a substrate (16-18/30 are sequentially stacked);	a first vertical structure (v1, 24, contact, Para [0023]), a second vertical structure (v2), a third vertical structure (v3), a fourth vertical structure (v4), and a fifth vertical structure (v5) that penetrate the stack structure  (v1-v5 penetrate 16-18/30 in Z-direction, Para [0023])  and are sequentially arranged in a zigzag shape along a first direction (v1-v5 can form a zigzag shape in X-direction); and 26, bit lines, Para [0025]) that extend in the first direction on the stack structure (26 extend in X-direction and are on 16-18/30), 	wherein a first minimum distance between the first vertical structure and the second vertical structure (minimum distance between v1 and v2 is vertical, hereinafter “m1”) is greater (m1 is greater than m2 since m2 is diagonal) than a second minimum distance between the second vertical structure and the third vertical structure (minimum distance between v2 and v3 is diagonal, hereinafter “m2”).	Claim 10, Tagami discloses (see annotated Fig. 3 above and Fig. 4) wherein a third minimum distance between the third vertical structure and the fourth vertical structure (diagonal distance between v3 and v4, hereinafter “m3”) is different (m3 is different than m4) from a fourth minimum distance between the fourth vertical structure and the fifth vertical structure (vertical distance between v4 and v5, hereinafter “m4”), wherein the first minimum distance is equal to the fourth minimum distance (m1 is vertical distance equal to m4), and wherein the second minimum distance is equal to the third minimum distance (m2 is diagonal distance equal to m3).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Tagami (US 20	Regarding Claim 13 (from which claims 14-19 depend), a plurality of third vertical structures 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lee (US 2018/0358365) discloses (Fig. 6) bitline arrangement overlapping a periodic channel arrangement but would not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                   


				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819